Exhibit 10.41

DOUGLAS DYNAMICS, INC.

AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

GRANT NOTICE FOR PERFORMANCE SHARE UNITS

FOR GOOD AND VALUABLE CONSIDERATION, Douglas Dynamics, Inc. (the “Company”),
hereby grants to Participant named below the number of performance share units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Douglas Dynamics, Inc. Amended and Restated 2010
Stock Incentive Plan (the “Plan”) and the Standard Terms and Conditions (the
“Standard Terms and Conditions”) adopted under such Plan and provided to
Participant, each as amended from time to time.  Each performance share unit
subject to this Award (“Performance Share Unit”) is a Restricted Stock Unit
subject to performance conditions as contemplated by Section 8 of the Plan and
represents the right to receive one share of the Company’s common stock, par
value $0.01 (the “Common Stock”), subject to the conditions set forth in this
Grant Notice, the Plan and the Standard Terms and Conditions.  This Award is
granted pursuant to the Plan and is subject to and qualified in its entirety by
the Standard Terms and Conditions.

Name of
Participant:                                                                      

Grant Date:                                  , 20     

Number of Performance Share Units Subject to the Award (Maximum):
                      

Performance Period:                                             through
                            

Performance-Based Criteria:  The number of Performance Share Units earned (the
“Earned Units”) will be determined based on the achievement of the
performance-based criteria over the Performance Period as set forth on
Attachment A hereto, subject to Section 2 of the Standard Terms and Conditions.

Dividend Equivalent Rights:  Yes                  No          

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

DOUGLAS DYNAMICS, INC.

    

 

 

 

Participant Signature

By:

 

 

 

Title:

 

 

Address (please print)

 







--------------------------------------------------------------------------------

 



Attachment A

 

Performance-Based Criteria to Determine Earned Units:  

                                                                                                       

 

 

 

 

 

 

Threshold

 

 

 

 

Target

 

 

 

 

Maximum

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



DOUGLAS DYNAMICS, INC.

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE SHARE UNITS

These Standard Terms and Conditions apply to the Award of performance share
units granted pursuant to the Douglas Dynamics, Inc. Amended and Restated 2010
Stock Incentive Plan (the “Plan”), which are evidenced by a Grant Notice or an
action of the Administrator that specifically refers to these Standard Terms and
Conditions.  In addition to these Terms and Conditions, the performance share
units shall be subject to the terms of the Plan, which are incorporated into
these Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

1.         TERMS OF PERFORMANCE SHARE UNITS

Douglas Dynamics, Inc., a Delaware corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) an opportunity to earn a number of performance share units
(the “Award” or the “Performance Share Units”) specified in the Grant
Notice.  Each Performance Share Unit is a Restricted Stock Unit subject to
performance conditions as contemplated by Section 8 of the Plan and represents
the right to receive one share of the Company’s common stock, $0.01 par value
per share (the “Common Stock”), upon the terms and subject to the conditions set
forth in the Grant Notice, these Standard Terms and Conditions, and the Plan,
each as amended from time to time.  For purposes of these Standard Terms and
Conditions and the Grant Notice, any reference to the Company shall include a
reference to any Subsidiary.

2.         VESTING OF PERFORMANCE SHARE UNITS

The Award shall not be earned or vested as of the Grant Date set forth in the
Grant Notice and shall be forfeitable unless and until it becomes earned and
vested pursuant to the terms of the Grant Notice and these Standard Terms and
Conditions.  The number of Performance Share Units earned by the Participant
(the “Earned Units”) will be determined based on the achievement of the
performance-based criteria over the performance period (the “Performance
Period”) as set forth on Attachment A to the Grant Notice.  Performance Share
Units shall vest and become Earned Units on the date that the Administrator
certifies the achievement of the performance-based criteria,  provided that the
Participant is in continuous employment with the Company through such date.  For
the avoidance of doubt, all other Performance Share Units subject to this Award,
that is, any Performance Share Units which do not vest or which do not become
Earned Units, shall be forfeited.

Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, if the Participant has a Termination of Employment on or after a date
that is six (6) months or more after the start of the Performance Period:

A.  Subject to Section 10,  if such Termination of Employment is due to the
Participant’s Retirement (as defined below),  the Participant shall be eligible
to







--------------------------------------------------------------------------------

 



earn a number of Performance Share Units at the end of the Performance Period
based on actual performance, and such amount shall be payable on the same
schedule as if such Termination of Employment had not occurred.

B.  If such Termination of Employment is by reason of death or Disability, the
Performance Share Units shall become earned and vested on date of such
Termination of Employment assuming on target performance, but the number of
Earned Units shall be pro-rated based on the number of whole months during the
Performance Period that elapsed prior to such Termination of Employment, and
such amount shall be payable as soon as reasonably practicable in accordance
with Section 3.

For the avoidance of doubt, if such Termination of Employment is not due to the
Participant’s Retirement or by reason of death or Disability, or in all
circumstances occurs less than six (6) months after the start of the Performance
Period for any reason, all Performance Share Units shall be forfeited and
canceled as of the date of such Termination of Employment.

3.         SETTLEMENT OF EARNED UNITS

Earned Units shall be settled by the delivery to the Participant or a designated
brokerage firm of one share of Common Stock per Earned Unit as soon as
reasonably practicable following the vesting of the Performance Share Units (as
provided in Section 2), and in all events no later than March 15 of the year
following the year of vesting (unless delivery is deferred pursuant to a
nonqualified deferred compensation plan in accordance with the requirements of
Section 409A of the Code, and subject to applicable withholding) (the
“Settlement Date”).

4.         RIGHTS AS STOCKHOLDER

The Participant shall not have voting rights with respect to shares of Common
Stock underlying Performance Share Units unless and until such shares of Common
Stock are reflected as issued and outstanding shares on the Company’s stock
ledger.

5.         DIVIDEND EQUIVALENTS

To the extent the Grant Notice provides for dividend rights to apply to the
Award, the Participant shall receive dividend equivalents as follows:

A.  For any dividends paid with respect to the shares of Common Stock underlying
the Performance Share Units for which the record date occurs during the
Performance Period, the Participant shall receive a cash payment equal to the
product of the per share amount of such dividends multiplied by the number of
Earned Units.  Such cash payment shall be made to the Participant at the same
time as the payment is made in respect of the other Earned Units under this
Award.

B.   Notwithstanding anything to the contrary in the foregoing, if any dividends
or distributions with respect to the Common Stock underlying the Performance
Share





2

--------------------------------------------------------------------------------

 



Units are paid in Shares rather than cash, the Participant shall be credited
with additional Performance Share Units equal to the number of Shares that the
Participant would have received had the Performance Share Units been actual
Shares, and such Performance Share Units shall be subject to the same risk of
forfeiture and other terms of the Grant Notice, these Standard Terms and
Conditions and the Plan as are the other Performance Share Units granted under
this Award.  In the case of any distribution with respect to which the
Participant is credited with additional Performance Share Units, distribution
shall be made at the same time as payment is made in respect of the other
Performance Share Units granted under this Award.

To the extent the Grant Notice provides that dividend rights will not apply to
the Award, the Participant shall not have dividend rights with respect to shares
of Common Stock underlying Performance Share Units unless and until such shares
of Common Stock are reflected as issued and outstanding shares on the Company’s
stock ledger.

6.         CHANGE OF CONTROL

The Performance Share Units shall be treated as follows if there is a Change of
Control:

A.         If the Performance Share Units are not continued, assumed or
substituted by the Participant’s employer (or an affiliate of such employer)
that employs the Participant immediately following the Change of Control, the
Performance Share Units shall become earned and vested upon the occurrence of
the Change of Control as follows:

a.   Assuming target performance, if the Change of Control occurs before the
first anniversary of the start of the Performance Period; or

b.   At actual performance through the date of the Change of Control, if the
Change of Control occurs on or after the first anniversary of the start of the
Performance Period.

For each Performance Share Unit, the Participant shall receive (a) the
consideration (whether stock, cash, or other securities or property) received in
the Change of Control by holders of Common Stock for each share held on the
effective date of the Change of Control, (b) common stock of the successor to
the Company with a value equal to the price at which a share of Common Stock is
valued in the Change of Control, or (c) cash equal to the price at which a share
of Common Stock is valued in the Change of Control, as determined by the
Administrator in its discretion.

B.         If the Performance Share Units are continued, assumed or substituted
by the Participant’s employer (or an affiliate of such employer) that employs
the Participant immediately following the Change of Control,  the number of
Performance Share Units (or equivalent securities) subject to this Award shall
be converted to a number of Performance Share Units as follows:





3

--------------------------------------------------------------------------------

 



a.   Assuming target performance, if the Change of Control occurs before the
first anniversary of the start of the Performance Period; or

b.   at actual performance through the date of the Change of Control, if the
Change of Control occurs on or after the first anniversary of the start of the
Performance Period.

In such event, all such units shall remain subject to a substantial risk of
forfeiture based on the Participant’s continued employment with such employer
through the date that is the end of the Performance Period (and any such vested
Performance Share Units shall be settled no later than March 15 of the year
following the date that is the end of the Performance Period); provided,
however, that if the Participant’s employment is terminated during such period
other than for Serious Misconduct (as defined below), or the Participant resigns
for Good Reason (as defined below), in either case within twenty-four (24)
months following the Change of Control,  such units shall fully vest and become
payable upon such termination or resignation.

For purposes hereof, the Performance Share Units shall be considered “assumed”
if, following the Change of Control, the Performance Share Units confer the
right to receive, for each share of Common Stock subject to the Performance
Share Units immediately prior to the Change of Control, (i) the consideration
(whether stock, cash, or other securities or property) received in the Change of
Control by holders of Common Stock for each share held on the effective date of
the Change of Control, or (ii) common stock of the successor to the Company of
substantially equivalent economic value to the consideration received in the
Change of Control by holders of Common Stock for each share held on the
effective date of the Change of Control (as determined by the Administrator in
its discretion). The Performance Share Units will be considered “substituted
for” if the successor or acquiror replaces the Units with equity awards of
substantially equivalent economic value measured as of the date the Change of
Control occurs (as determined by the Administrator in its discretion).

Notwithstanding the foregoing, to the extent that Section 409A of the Code
applies to the Award, any such action shall be consistent with the requirements
of Section 409A of the Code.

7.         RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of Performance Share Units, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.





4

--------------------------------------------------------------------------------

 



8.         INCOME TAXES

The Company shall not deliver Shares or cash payments in respect of any
Performance Share Units or dividends (to the extent applicable for the
particular Award) unless and until the Participant has made arrangements
satisfactory to the Administrator to satisfy applicable withholding tax
obligations. In the case of Shares, unless the Participant pays the withholding
tax obligations to the Company by cash or check in connection with the delivery
of the Common Stock, withholding may be effected, at the Company’s option, by
withholding Common Stock issuable in connection with the vesting of the
Performance Share Units (provided that shares of Common Stock may be withheld
only to the extent that such withholding will not result in adverse accounting
treatment for the Company).  The Participant acknowledges that the Company shall
have the right to deduct any taxes required to be withheld by law in connection
with the delivery of the Performance Share Units from any amounts payable by it
to the Participant (including, without limitation, future cash wages).  In the
case of any cash payments, the Company may withhold from such payments any
amounts necessary to satisfy withholding tax obligations.

9.         NON-TRANSFERABILITY OF AWARD

The Participant represents and warrants that the Performance Share Units are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof.  The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Performance Share Units may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of.

10.       RESTRICTED ACTIVITIES

A.         By accepting the Performance Share Units, the Participant
acknowledges and agrees that, any obligations of or restrictions on the
Participant pursuant to any separate Confidentiality and Noncompetition or
similar agreement(s) between the Participant and the Company shall be
incorporated herein and be deemed to apply to this Award, including any
forfeiture or repayment obligations described in Section F below.

B.         By accepting the Performance Share Units, the Participant
acknowledges and agrees that, during the Performance Period and the period
through the Settlement Date, the Participant will have access to and become
acquainted with the Company’s and its Affiliates’ confidential and proprietary
information, including, but not limited to, information or plans regarding the
Company’s and its Affiliates’ customer relationships, personnel, or sales,
marketing, and financial operations and methods; trade secrets; formulas;
devices; secret inventions; processes; and other compilations of information,
records, and specifications (collectively “Proprietary Information”). The
Participant shall not disclose any of the Company’s or any of its Affiliates’
Proprietary Information directly or indirectly, or use it in any way, either
during the period through the Settlement Date or at any time thereafter, except
as required in the course of his employment or service with the Company or as
authorized in writing by the Company. All files, records, documents,
computer-recorded information, drawings, specifications, equipment and





5

--------------------------------------------------------------------------------

 



similar items relating to the business of the Company or any of its Affiliates,
whether prepared by the Participant or otherwise coming into the Participant’s
possession, shall remain the exclusive property of the Company or its
Affiliates, as the case may be, and shall not be removed from the premises of
the Company under any circumstances whatsoever without the prior written consent
of the Company, except when (and only for the period) necessary to carry out the
Participant’s duties in the course of the Participant’s employment, and if
removed shall be immediately returned to the Company upon any Termination of
Employment. Notwithstanding the foregoing, Proprietary Information shall not
include (i) information which is or becomes generally public knowledge or public
except through disclosure by the Participant in violation of these Standard
Terms and Conditions or other applicable agreements and (ii) information that
may be required to be disclosed by applicable law.

C.         By accepting the Performance Share Units, the Participant
acknowledges and agrees that, while employed by or in service with the Company
and, following the Participant’s Retirement, the period through the Settlement
Date, the Participant will not interfere with the business of the Company or any
of its Affiliates by directly or indirectly soliciting, attempting to solicit,
inducing, or otherwise causing any employee of the Company or any of its
Affiliates to terminate his or her employment in order to become an employee,
consultant or independent contractor to or for any other employer.

D.         By accepting the Performance Share Units, the Participant
acknowledges and agrees that, while employed by or in service with the Company
and, following the Participant’s Retirement, during the period through the
Settlement Date, the Participant will not, without the prior consent of the
Company, directly or indirectly, have an interest in, be employed by, or be
connected with, as an employee, consultant, officer, director, partner,
stockholder or joint venturer, in any person or entity owning, managing,
controlling, operating or otherwise participating or assisting in any business
which is in competition with the business of the Company or any of its
Affiliates (i) during the period prior to Termination of Employment, including
Retirement, in any location, and (ii) following the Participant’s Retirement,
during the period through the Settlement Date, in any country in which the
Company or any of its Affiliates was conducting business at the date of the
Participant’s Termination of Employment and continues to do so thereafter;
provided, however, that the foregoing shall not prevent the Participant from
being a stockholder of less than 1% of the issued and outstanding securities of
any class of a corporation listed on a national securities exchange.

E.         By accepting the Performance Share Units, the Participant
acknowledges and agrees that, while employed by or in service with the Company
and, following the Participant’s Retirement, during the period through the
Settlement Date, the Participant shall not directly or indirectly make, repeat
or publish any false, disparaging, negative, unflattering, accusatory, or
derogatory remarks or references, whether oral or in writing, concerning the
Company,  any of its Affiliates or any of its or their respective products,
services, affiliates, subsidiaries, officers, directors, employees or
stockholders.

F.         By accepting the Performance Share Units, the Participant
acknowledges and agrees that (i) the provisions of Section 2 providing for the
continued payment of the





6

--------------------------------------------------------------------------------

 



Earned Units upon Retirement and this Section 10 are mutually dependent and not
severable, and (ii) the Company would not provide for the continued payment of
the Earned Units upon Retirement as provided for in Section 2 but for the
Participant’s promises set out in and the enforceability of this Section 10.
Accordingly, if the Participant fails to comply with this Section 10 or any part
thereof, or if Section 10 or any part thereof is ever declared to be illegal,
invalid, or otherwise unenforceable in any respect by a court of competent
jurisdiction, then the Participant agrees that (x) the Performance Share Units,
including any Earned Units, held by the Participant that have not been settled
shall immediately be forfeited and canceled (regardless of whether then vested
or unvested) and (y) with respect to any Performance Share Units that have been
settled, the Participant shall immediately pay to the Company the fair market
value of the Shares associated with the settlement of the Performance Share
Units at the time of vesting; provided that if the scope of the restrictions in
this Section 10 as to time, geography, or scope of activities are deemed by
court of competent jurisdiction to exceed the limitations permitted by
applicable law, the Participant and the Company agree that the restrictions so
deemed shall be, and are, automatically reformed to the maximum limitation
permitted by such law.

11.       RECOUPMENT

This Award, and any Shares issued or cash paid pursuant to this Award, shall be
subject to any recoupment, clawback or compensation recovery policy that is
adopted by the Company or otherwise made applicable by law, regulation or
listing standards, from time to time.  Accordingly, if the Administrator
determines that recoupment of incentive compensation paid pursuant to this Award
is required under any law, listing standard or any recoupment policy of the
Company, then this Award will terminate immediately on the date of such
determination to the extent required by such law, listing standard or recoupment
policy and the Administrator may recoup any such incentive compensation in
accordance with such recoupment policy or as required by law or listing
standard.  The Company shall have the right to offset against any other amounts
due from the Company to the Participant the amount owed by the Participant
hereunder.

12.       OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Performance Share Units.  Any prior agreements, commitments or negotiations
concerning the Performance Share Units are superseded.

13.       LIMITATION OF INTEREST IN SHARES SUBJECT TO PERFORMANCE SHARE UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon





7

--------------------------------------------------------------------------------

 



vesting of the Performance Share Units.  Nothing in the Plan, in the Grant
Notice, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Participant any right to continue in
the Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason

14.       DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

A.         “Confidential Information” shall mean, without limitation, all
documents or information, in whatever form or medium, or consisting of knowledge
or “know-how” whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Participant); business, marketing and operational projections, plans,
and opportunities; and customer, vendor, and supplier information; but excluding
any such information that is or becomes generally available to the public other
than as a result of any unauthorized disclosure or breach of duty by the
Participant.

B.         “Good Reason” shall mean the Participant’s Termination of Employment
from the Company or its successor within sixty (60) days following the
occurrence of (i) a material reduction in the Participant’s base salary; (ii) a
material adverse change in the Participant’s responsibilities; or (iii) a
required relocation of the Participant’s principal place of employment by more
than thirty-five (35) miles from its location as in effect immediately prior to
the Change of Control; provided, that the Participant shall have provided
written notice to the Company or its successor of his or her intention to resign
for Good Reason and the grounds therefor within thirty (30) days following the
occurrence of the event constituting Good Reason, and the Company shall have
failed to cure such event within thirty (30) days of receiving such notice.

C.         “Retirement” shall mean the Participant’s voluntary Termination of
Employment from the Company after the earlier of (i) the date on which the
Participant attains age sixty-five (65) or (ii) the date on which the
Participant has attained age fifty-five (55) and at least ten (10) years of
continuous service with the Company.

D.         “Serious Misconduct” shall mean the occurrence of any of the
following: (i) any willful, intentional or grossly negligent act by the
Participant having the effect of materially injuring the interest, business or
prospects of the Company or its successor or any of their Affiliates; (ii) the
material violation or material failure by the Participant to comply with the
Company’s or its successor’s material published rules, regulations or policies,
as in effect from time to time; (iii) the Participant’s conviction of a felony
offense or conviction of a misdemeanor offense involving moral turpitude, fraud,
theft or dishonesty; (iv) any willful or intentional misappropriation or
embezzlement of the property of the Company or its successor or any of their
Affiliates; or (v) a material breach of Section 10 above by the Participant;
provided, however, that in the event that





8

--------------------------------------------------------------------------------

 



the Company or its successor determines to terminate the Participant’s
employment pursuant to clauses (ii) or (v) of this definition of Serious
Misconduct, such termination shall only become effective if the Company or its
successor shall first give the Participant written notice of such Serious
Misconduct, which notice shall identify in reasonable detail the manner in which
the Company or its successor believes Serious Misconduct to exist and indicates
the steps required to cure such Serious Misconduct, if curable, and the
Participant shall fail within thirty (30) days of such notice to substantially
remedy or correct the same.

15.       GENERAL

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

16.       ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Performance Share Units via
Company web site or other electronic delivery.

9

--------------------------------------------------------------------------------